Citation Nr: 0414631	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  04-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The RO, in relevant part, granted 
service connection for tinnitus and assigned an initial 
evaluation of 10 percent disabling.  The veteran has timely 
perfected an appeal of this determination to the Board.  

On May 28, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 [hereinafter VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for bilateral tinnitus was received by VA on June 20, 
2003, after enactment of the VCAA.  The United States Court 
of Appeals for Veterans Claims [hereinafter Court] has held, 
however, that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. 
Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Moreover, VA General Counsel has held that, 
under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260.  
VAOPGCPREC 2-2004; 69 Fed. Reg. 25,180 (2004).  

Analysis

The veteran's bilateral tinnitus has been assigned an initial 
evaluation of 10 percent disabling under Diagnostic Code 
6260, 38 C.F.R. § 4.87 (2003), effective June 20, 2003, the 
date of his claim.  The veteran contends that he is entitled 
to separate schedular 10 percent disability ratings for each 
ear.  The record shows that the veteran does experience 
recurrent bilateral tinnitus.

On May 14, 2003, VA published a final rule amending 38 C.F.R. 
§ 4.87.  The rule added a note to Diagnostic Code 6260 
directing raters to "[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2003).  The intended effect of 
that action was to codify current standard VA practice by 
specifying that recurrent tinnitus was to be assigned only a 
single 10 percent evaluation, whether it was perceived in one 
ear, both ears, or somewhere in the head.  68 Fed. Reg. 
25,822.  The amended regulation became effective on June 13, 
2003.  Id.

The veteran mistakenly argues that, inasmuch as his claim was 
filed prior to the effective date of the amended regulation, 
he is entitled to application of the law or regulation most 
favorable to him, that is, the regulation governing 
evaluation of service-connected tinnitus in effect prior to 
the amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as is clear from the record, the veteran's 
claim was received on June 20, 2003, subsequent to the 
effective date of the amended regulation governing tinnitus.  

Additionally, the veteran argues that, pursuant to the 
provisions of 38 C.F.R. § 4.25(b) (2003), he is entitled to 
separate 10 percent evaluations for tinnitus in each ear.  In 
pertinent part, that regulation states, "Except as otherwise 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebral vascular accident, etc., are to 
be rated separately as are all other disabling conditions, if 
any."  Id.  In this case, it is otherwise provided in the 
rating schedule that only a single 10 percent evaluation for 
recurrent tinnitus is to be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
4.87, Diagnostic Code 6260, Note (2).  

In light of the aforementioned, the Board concludes that 
separate compensable evaluations for tinnitus in each ear are 
not warranted.  Specifically, pursuant to applicable law and 
regulation, separate schedular 10 percent disability ratings 
for bilateral tinnitus are prohibited as a matter of law.  
Id.  In a case such as this, where the law, and not the 
facts, is dispositive, the claim should be denied due to a 
lack of legal entitlement under the law.  Accordingly, the 
claim for separate schedular 10 percent disability ratings 
for bilateral tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the Board has considered whether the veteran's 
bilateral tinnitus presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board observes that the veteran's bilateral 
tinnitus has not been shown objectively to interfere markedly 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an initial evaluation in excess of 10 
percent for the veteran's bilateral tinnitus.


ORDER

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



